DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-16 are pending in the case. Claims 1, 15, and 16 are independent claims.

Priority
The instant application is a continuation of application 15/405,122. Acknowledgement is made of Applicant’s claim for domestic benefit of parent application 15/405,122 filed 01/12/2017, which is a child of application 14/815,898 filed 06/07/2015, which is a child of application PCT/US2015/034607, which claims priority of provisional applications 62/032,562, 62/044,994, and 62/129,835 filed on 08/02/2014, 09/02/2014, and 03/07/2015, respectively. However, Applicant is not granted the earliest priority date of 08/02/2014 for purposes of applying prior art in the current rejection, because provisional application 62/032,562 fails to disclose the claimed limitations of the instant application. Notably, provisional application 62/032,562 contains no reference to at least a second contact that causes switching from displaying the first user interface of the user interface for editing the watch face to displaying a second user interface of the user interface for editing the watch face that visually indicates that the second user interface is for editing one or more complications of the plurality of complications on the watch face. Thus, Examiner recognizes 09/02/2014 as the earliest priority date.

Information Disclosure Statement
The multiple information disclosure statements filed include a significant number of references yet the relevance of some of these references is unclear. Given the numerous references submitted, Examiner has provided a cursory review of the cited art so as to consider the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US 2016/0054710 A1).

Regarding claim 1, Jo teaches an electronic device, comprising:
at a watch with a touch-sensitive display (FIG. 1, [0030], [0034], and [0036], FIG. 2 and [0053]: watch/wearable device includes a touch-sensitive display):
displaying a watch face that includes a plurality of complications and an indication of time (FIGS. 4A-B, [0060], and [0063-0064]: various watch faces may be displayed. For example, watch screen 402 includes a plurality of complications, such as first icon 420 and second icon 430. Note that watch screen 402 as an example is arbitrary and any watch screen 401-406 may be the watch face);
while displaying the watch face, detecting a first contact on the touch-sensitive display (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1001, while a watch screen, like watch screen 402 represented by watch screen 1110, is displayed, a first contact is detected on the touch-sensitive display via touch input 1111.);
in response to detecting the first contact on the touch-sensitive display, displaying a user interface for editing the watch face (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1003 of FIG. 10 and in operation 1101 of FIG. 11, a user interface for editing the watch face is displayed);
while displaying a first user interface of the user interface for editing the watch face that visually indicates that the first user interface is for editing the indication of time (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1003 watch screen, like among watch screens 401-406, can be selected to edit the indication of time as seen in FIGS. 4A-B. As supported in [0095], “Although not 
in response to detecting the second contact on the touch-sensitive display, switching from displaying the first user interface of the user interface for editing the watch face to displaying a second user interface of the user interface for editing the watch face that visually indicates that the second user interface is for editing one or more complications of the plurality of complications on the watch face (FIG. 10 and [0093], and FIG. 11 and [0095]: in operation 1105, the first user interface for editing the watch face is switched to a second user interface for editing one or more complications of the watch face. As supported in [0095], “Here, the two variable icons 1160 and 1170 can be displayed in a color or a graphical form different from that of the existing watch screen 1110, in order to indicate that editing can be performed. For example, the two variable icons 1160 and 1170 may be displayed in a red color or a different shadow effect to be distinguished from the surroundings. Otherwise, the two variable icons 1160 and 1170 can be largely enlarged and displayed.”).

	Regarding claim 3, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the second user 

Regarding claim 4, Jo further teaches the electronic device of claim 3, wherein the watch face comprises an affordance representing an application, wherein the affordance is displayed as the first complication, wherein the affordance indicates a first set of information obtained from the application (FIG. 11 and [0095], FIG. 7A and [0083]: for example, the first complication corresponding to a health application, as supported in [0044], is represented by an affordance via variable icon 1160. For example, a first set of information is exemplified in icon 701 which includes a gauge form 725, text 720, start point 730, and target point 735), and wherein editing the first complication comprises updating the affordance to indicate a second set of information obtained from the application ([0060], FIG. 10 and [0093], FIG. 11 and [0095], FIG. 7A and [0084]: the first variable icon 1160 can be updated to indicate a second set of information obtained from the health application. For example, a second set of information can be seen in icon 705 which includes text 720 and number 740; See also FIG. 7B and [0085] for additional examples of variations of information for the health application).

Regarding claim 5, Jo further teaches the electronic device of claim 3, wherein the watch face comprises an affordance representing an application, wherein the affordance is displayed as the first complication, wherein the affordance indicates a first set of information obtained from the application (FIG. 11 and [0095], FIG. 7A and [0083]: for example, the first complication corresponding to a health application, as supported in [0044], is represented by an affordance via variable icon 1160. For example, a first set of information is exemplified in icon 701 which includes a gauge form 725, text 720, start point 730, and target point 735), wherein editing the first complication comprises updating the affordance to indicate a second set of information obtained from a second application, and wherein the first and the second applications are different ([0060], FIG. 10 and [0093], FIG. 11 and [0095], FIGS. 5A-6C, and 8A-9B: the affordance can be updated to any of a variety of second applications seen in the figures. For example, a second set of information obtained from a second application correspond to text and a number of unacknowledged notifications obtained from a Facebook application, as supported in [0065] and [0071]).

Regarding claim 10, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the user interface for editing the watch face, detecting an input; and in response to detecting the input: ceasing to display the user interface for editing the watch face; and maintaining display of the watch face (FIG. 10 and [0093], FIG. 11 and [0095]: in operation 1102, an input is detected while the UI for editing the watch face is displayed. The UI for editing the watch 

Regarding claim 11, Jo further teaches the electronic device of claim 1, the one or more programs further including instructions for: while displaying the first user interface of the user interface for editing the watch face: detecting an input; and in response to detecting the input, editing the indication of time (FIG. 10 and [0093], FIG. 11 and [0095]: the indication of time can be edited by the user selecting a watch screen, like watch screen 404 of watch screens 401-406, as seen in operations 1011-1013 of FIG. 10.).

Regarding claim 12, Jo further teaches the electronic device of claim 1, wherein: the indication of time includes a plurality of visible divisions of time, and wherein the plurality comprises a first number of visible divisions of time (FIG. 4A and [0066]: for example, the indication of time as shown in watch screen 402 includes a plurality of visible divisions of time, showing hourly divisions); and the one or more programs further include instructions for: detecting an input; and in response to detecting the input, changing the first number of visible divisions of time in the plurality of visible divisions of time to a second number of visible divisions of time in the plurality of visible divisions of time (FIG. 10 and [0093], FIG. 11 and [0095]: if the initial watch screen is watch screen 402, then another watch screen like watch screen 403 may be selected. The first number of visible divisions from 12 changes to a second number of 1. Alternatively, if the initial watch screen is watch screen 403, then another watch screen like watch screen 402 may be selected, which would change the first number from 1 to a second number 12).

Regarding claim 13, Jo further teaches electronic device of claim 12, wherein the second number is greater than the first number (FIG. 10 and [0093], FIG. 11 and [0095]: if the initial watch screen is watch screen 403, then another watch screen like watch screen 402 may be selected, which would change the first number from 1 to a second number 12).

Regarding claim 14, Jo further teaches the electronic device of claim 12, wherein the second number is less than the first number (FIG. 10 and [0093], FIG. 11 and [0095]: if the initial watch screen is watch screen 402, then another watch screen like watch screen 403 may be selected. The first number of visible divisions from 12 changes to a second number of 1.).

Regarding claim 15, the claim recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive display device ([0009] and [0105]; FIG. 1, [0030], [0034], and [0036], FIG. 2 and [0053]: watch/wearable device includes a touch-sensitive display), the one or more programs including instructions for operations with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 16, the claim recites a method comprising steps with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Jong et al. (US 2014/0250391 A1).

Regarding claim 2, Jo teaches the electronic device of claim 1. Although Jo teaches a second contact, Jo does not explicitly teach wherein the second contact is a swipe.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the teachings of Jong and include wherein the second contact is a swipe. Doing so would further distinguish the second input from the first input, which is not a swipe, so that the user’s attempt to transition to the second user interface can be a more deliberate attempt to transition. This would prevent accidental transition to the second user interface which could occur when the first and second inputs are similar, like when the first input is a tap and hold and the second input is a tap.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Tamas et al. (US 2012/0218201 A1).

Regarding claim 6, Jo teaches the electronic device of claim 3. Although Jo teaches visually indicating the first complication and the second complication (FIG. 11 and [0095]), Jo does not explicitly teach the one or more programs further including instructions for: while displaying the second user interface of the user interface for editing the watch face and visually indicating the first complication of the plurality of complications: detecting a third contact; and in response to detecting the third contact: ceasing to visually indicate the first complication; and visually indicating a second 
Tamas teaches while displaying the second user interface of the user interface for editing the watch face and visually indicating the first complication of the plurality of complications: detecting a third contact; and in response to detecting the third contact: ceasing to visually indicate the first complication; and visually indicating a second complication of the plurality of complications, the second complication different from the first complication (FIGS. 5a and 6a, [0039], and [0048]: while displaying a UI and visually indicating a first complication, a contact is detected that causes the first complication/functional object 41 to cease being visually indicated and a second complication/functional object 42 to be visually indicated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual indication of first and second complications as disclosed in Jo to incorporate the teachings of Tamas and include while displaying the second user interface of the user interface for editing the watch face and visually indicating the first complication of the plurality of complications: detecting a third contact; and in response to detecting the third contact: ceasing to visually indicate the first complication; and visually indicating a second complication of the plurality of complications, the second complication different from the first complication. Doing so would emphasize to the user an individual complication at a time so that the user understands which complication is selected and responsive to further input. This would prevent the user from unintentionally acting on the wrong complication since only a single complication is emphasized to the user.

Regarding claim 7, Jo in view of Tamas teaches the electronic device of claim 6. Jo further teaches the one or more programs further including instructions for: while displaying the second user interface of the user interface for editing the watch face and visually indicating the second complication (FIG. 11 and [0095]: in operation 1105, while the second UI is displayed, a second complication like variable icon 1170 is visually indicated), detecting a second input; and in response to detecting the second input, editing the second complication ([0060], FIG. 10 and [0093], FIG. 11 and [0095]: the second complication is also edited in response to detecting a user input, like a toggle).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0054710 A1), in view of Reid et al. (US 2011/0181521 A1).

	Regarding claim 8, Jo teaches the electronic device of claim 1. Jo does not explicitly teach the one or more programs further including instructions for: displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total number of editable aspects within the sequence of editable aspects
	Reid teaches displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total number of editable aspects within the sequence of editable aspects (FIG. 6 and [0075-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the teachings of Reid and include displaying a paging affordance on the user interface for editing the watch face, wherein the paging affordance indicates an editable aspect of the watch face, a position of the editable aspect within a sequence of editable aspects, and a total number of editable aspects within the sequence of editable aspects. Doing so would allow the user to preview the various options the user has to edit an element on the screen/watch face so that the user is made aware of all available options and is prevented from missing an editable aspect that would otherwise go unnoticed or underutilized.

	Regarding claim 9, Jo teaches the electronic device of claim 1. Jo does not explicitly teach the one or more programs further including instructions for: while displaying the user interface for editing the watch face: displaying an indicator of position along a series of positions, the indicator indicating a first position along the series; detecting a second input; and in response to detecting the second input, updating the indicator of position to indicate a second position along the series, wherein the indicator of position along a series of positions indicates a position of a currently displayed option for editing an aspect of the watch face.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the editing of the editable aspect of Jo to incorporate the teachings of Reid and include displaying an indicator of position along a series of positions, the indicator indicating a first position along the series, wherein the indicator of position along a series of positions indicates a position of a currently selected option for an editable aspect along a series of selectable options for the editable aspect of the visually indicated element of the clock face; and in response .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171